DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert S. Mayer on 7/28/2022.
Claims 13 and 18, the term CxLs stands for Cross-linkings.
Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of analyzing mammal cartilage tissue, comprising: measuring one or more Raman spectrum peaks corresponding to a cartilage crosslinking moiety, in combination with the rest of the limitations of the claim.
	Claims 2-12 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of analyzing Raman spectral data from collagen, comprising: decomposing a Raman signal from the collagen into predetermined chemical structures and their respective allowable vibrational modes; extracting information from the model indicative of changes in relative concentration of CxLs; and quantitatively assessing changes in relative concentration of CxLs induced by glutaraldehyde fixation to diagnose the osteoarthritis, in combination with the rest of the limitations of the claim.
	Claims 14-17 are allowed by the virtue of dependency on the allowed claim 13.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of diagnosing osteoarthritis, the method comprising: decomposing a Raman signal from collagen into predetermined chemical structures and their respective allowable vibrational modes; extracting information from the model indicative of changes in relative concentration of CxLs; and quantitatively assessing changes in relative concentration of CxLs induced by glutaraldehyde fixation to diagnose the osteoarthritis, in combination with the rest of the limitations of the claim.
	Claims 19-22 are allowed by the virtue of dependency on the allowed claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886